Cite as: 597 U. S. ____ (2022)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
PATSY K. COPE, ET AL. v. LESLIE W. COGDILL, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
               No. 21–783.   Decided June 30, 2022

  The petition for a writ of certiorari is denied.
  JUSTICE SOTOMAYOR, dissenting from the denial of certi-
orari.
  Jail officials placed Derrek Monroe, a pretrial detainee
whom they knew to have twice recently attempted suicide
by strangulation, in a cell with a 30-inch telephone cord, an
obvious ligature, contrary to statewide guidance and at
least one official’s training. The lone jailer on duty then
watched for approximately 10 minutes as Monroe wrapped
the cord tightly around his neck and grew motionless. The
jailer had neglected to call 911, despite having been specif-
ically trained to do so. Monroe died the next day. The Fifth
Circuit concluded that the jail officials were entitled to
qualified immunity. I disagree and would summarily re-
verse.
                                 I
   The facts and circumstances surrounding Monroe’s sui-
cide are not in dispute. Monroe was arrested on a suspected
drug offense and booked at a county jail. During intake, he
stated on a screening form that he “ ‘wished [he] had a way
to’ ” kill himself that day. 3 F. 4th 198, 202 (CA5 2021). The
form also reported that he had attempted suicide two weeks
earlier, had received psychiatric services, had been diag-
nosed with “ ‘some sort of schizophrenia,’ ” and displayed
other signs of mental illness and emotional disturbance.
Ibid. This information was relayed to Sheriff Leslie Cogdill
and jail administrator Mary Jo Brixey. Brixey placed Mon-
roe on a temporary suicide watch.
2                     COPE v. COGDILL

                   SOTOMAYOR, J., dissenting

   The following day, Monroe had a medical incident that
required treatment at a local hospital. After receiving
treatment, he was returned to the jail and placed in a cell
with other inmates. Almost immediately, he twice at-
tempted suicide by strangulation. He first tried wrapping
a blanket around his neck, and after that did not work, he
climbed atop the cell’s toilet, tied a cloth to a fixture, and
tried to hang himself by jumping off. Jailer Jessie Laws
witnessed both attempts.
   Respondents Cogdill and Brixey decided to relocate Mon-
roe to an isolation cell, contrary to Cogdill’s training as a
sheriff, which instructed that isolating a suicidal detainee
was dangerous and disfavored. Worse, Monroe’s isolation
cell contained an obvious risk for suicide by strangulation:
a telephone mounted to the wall with a 30-inch telephone
cord. The decision to place him in a cell with a ligature of
that length contravened guidance issued two years earlier
by the Texas Commission on Jail Standards in a memoran-
dum addressed to all sheriffs and jail administrators. The
memorandum specifically addressed telephone cords, re-
counting that four suicides involving telephone cords had
occurred in Texas jails in the span of 11 months and advis-
ing that all telephone cords should be 12 inches or shorter
in length.
   Jail surveillance video captured what happened the next
morning. Laws escorted Monroe to the shower and back to
his cell. Once confined in his cell, Monroe began acting er-
ratically and was visibly upset: He overflowed the toilet in
his cell, began beating the toilet with a plunger, and
slammed the telephone receiver against the wall. He then
wrapped the telephone cord tightly around his neck several
times, all while Laws watched through the bars of the cell.
   Jail policy prohibited jailers from entering a cell when
backup personnel were not present. Although Laws was
specifically trained to call emergency medical services im-
mediately in such circumstances, and jail policy required
                 Cite as: 597 U. S. ____ (2022)            3

                   SOTOMAYOR, J., dissenting

him to do so, he did not call 911. When later asked why, he
responded, “ ‘Honestly, I don’t know.’ ” Id., at 214 (Dennis,
J., dissenting). Instead, Laws called his supervisors, Cog-
dill and Brixey, who were off duty and off premises and
therefore unable to respond quickly.
   A minute or two after Monroe began strangling himself,
his body stopped moving. For the next five minutes, Laws
stood outside Monroe’s cell, peering into the cell several
times and checking his watch. Brixey arrived at the jail
about 10 minutes after Monroe began strangling himself,
and Laws unlocked the cell and unwrapped the cord from
Monroe’s neck. Neither Laws nor Brixey attempted to re-
suscitate Monroe. Brixey eventually left to call emergency
medical services, which arrived approximately five minutes
after Brixey called (and approximately 16 minutes after
Monroe first wrapped the cord around his neck). Monroe
still had a pulse and emergency medical services began per-
forming chest compressions on their arrival. Monroe died
in the hospital the following day.
   Petitioner Patsy Cope, Monroe’s mother, sued respond-
ents in Federal District Court, alleging that they violated
the Due Process Clause of the Fourteenth Amendment by
acting objectively unreasonably in their treatment of Mon-
roe and denying him appropriate medical care, despite be-
ing aware of the risk that he would commit suicide in an
isolation cell with a 30-inch telephone cord. The officers
moved for summary judgment, arguing that they were en-
titled to qualified immunity; the District Court disagreed
and held that disputes of material fact precluded summary
judgment.
   Over a vigorous dissent by Judge Dennis, the Fifth Cir-
cuit reversed. As to respondent Laws, the Fifth Circuit con-
cluded that “at the very least,” petitioner presented suffi-
cient evidence to create a genuine dispute of material fact
as to whether Laws had subjective knowledge of the risk of
4                     COPE v. COGDILL

                   SOTOMAYOR, J., dissenting

serious harm, given that Laws had witnessed Monroe at-
tempt suicide by strangulation the previous day. Id., at
207–208. The court also concluded that watching an in-
mate attempt suicide while failing to call emergency medi-
cal services was “both unreasonable and an effective disre-
gard for the risk to Monroe’s life,” especially where jail
policy did not permit Laws to enter the cell to assist until
backup personnel arrived. Id., at 209. The court held, how-
ever, that the law was not clearly established and that
Laws’ failure to act was not “so extreme” as the allegations
this Court reviewed in Taylor v. Riojas, 592 U. S. ___ (2020)
(per curiam). 3 F. 4th, at 209–210.
   The Fifth Circuit also held that respondents Cogdill and
Brixey were entitled to qualified immunity on petitioner’s
claim that they were deliberately indifferent by housing
Monroe in a cell containing a lengthy telephone cord that a
suicidal detainee easily could use to strangle himself. The
court acknowledged that Brixey had placed Monroe on a
temporary suicide watch and that Cogdill was aware that
Monroe had attempted suicide by hanging the day before.
But the court concluded that there was no evidence that any
inmate at the facility had previously attempted suicide by
strangulation with a telephone cord, nor that Brixey and
Cogdill were aware of this danger. The court acknowledged
that it had previously held that officers were not entitled to
qualified immunity when they gave suicidal inmates bed-
ding or blankets. Id., at 210–211 (citing Jacobs v. West Fe-
liciana Sheriff ’s Dept., 228 F. 3d 388, 390, 396 (CA5 2000),
and Converse v. Kemah, 961 F. 3d 771, 773–774 (CA5
2020)). In the court’s view, however, the dangers posed by
a telephone cord were “not as obvious as the dangers posed
by bedding.” 3 F. 4th, at 210–211. The court therefore con-
cluded that holding Monroe in a cell containing a 30-inch
telephone cord, unlike holding him in a cell containing a
blanket, did not violate a clearly established constitutional
right.
                     Cite as: 597 U. S. ____ (2022)                   5

                      SOTOMAYOR, J., dissenting

                              II
   I would summarily reverse the Fifth Circuit’s qualified-
immunity determinations as to all three respondents. It is
well established that “[q]ualified immunity shields an of-
ficer from suit when she makes a decision that, even if con-
stitutionally deficient, reasonably misapprehends the law
governing the circumstances she confronted.” Brosseau v.
Haugen, 543 U. S. 194, 198 (2004) (per curiam). This Court
has repeatedly held, nevertheless, that “ ‘a general consti-
tutional rule . . . may apply with obvious clarity to the spe-
cific conduct in question, even though the very action in
question has not previously been held unlawful.’ ” Hope v.
Pelzer, 536 U. S. 730, 741 (2002) (quoting United States v.
Lanier, 520 U. S. 259, 271 (1997); brackets and some inter-
nal quotation marks omitted); see also Taylor, 592 U. S., at
___ (slip op., at 2).
   Here, respondent Laws offered no explanation for his fail-
ure to call 911 immediately, or at any other point as he
watched Monroe strangle himself and become motionless.
Had Laws called for medical help immediately, emergency
medical services might have arrived with enough time to
save Monroe’s life; indeed, they arrived only five minutes
after they were finally summoned.* Instead, Laws waited
until an off-duty and off-premises supervisor arrived, wast-
ing precious minutes that might have been the difference
between life and death. No reasonable officer would have
stood and watched as a detainee strangled himself to death

——————
  *Brain death generally occurs four to five minutes after strangulation
begins. See California District Attorneys Association and Training In-
stitute on Strangulation Prevention, C. Gwinn & G. Strack, The Investi-
gation and Prosecution of Strangulation Cases 1 (2013), https://
evawintl.org/wp-content/uploads/California-Strangulation-Manual_web3.
pdf; NYC Mayor’s Office to Combat Domestic Violence, Strangulation
Reference Guide 1, https://www.courts.ca.gov/documents/BTB25-PreConDV-
05.pdf. Remarkably, however, Monroe survived 16 minutes of strangu-
lation, only to die the next day at the hospital.
6                      COPE v. COGDILL

                    SOTOMAYOR, J., dissenting

when a simple, safe, and patently obvious response was
available and in fact required by jail policy and Laws’ spe-
cific training. Laws’ failure to call emergency medical ser-
vices was an inexplicable and unreasonable decision that,
under any standard, clearly constituted deliberate indiffer-
ence to Monroe’s life-or-death medical needs. Accordingly,
Laws was not entitled to qualified immunity.
   The Fifth Circuit’s conclusion that respondents Cogdill
and Brixey were entitled to qualified immunity is equally
erroneous. It is undisputed that these respondents were
aware of Monroe’s risk of suicide. Brixey and Cogdill knew
Monroe had twice attempted suicide by strangulation just
the day before, that he had expressed a desire to kill himself
when he was admitted to the jail, and that he had at-
tempted suicide on another occasion two weeks earlier.
Placing him alone in a cell containing a readily accessible
ligature, a 30-inch telephone cord, violated the Constitution
in a manner that would have been “obvious” to any reason-
able officer. Hope, 536 U. S., at 740–741. That decision vi-
olated Cogdill’s training as to the risks of placing suicidal
detainees in isolation cells. It also broke with the Texas
Commission on Jail Standards’ guidance, which specifically
warned of the dangers telephone cords posed to suicidal in-
mates and advised that telephone cords should be 12 inches
or shorter. Respondents Brixey and Cogdill were not enti-
tled to qualified immunity for their deliberate indifference
to the risks to which they subjected Monroe.
                         *     *      *
   This Court cannot and should not correct every error that
comes before it. But “summary dispositions remain appro-
priate in truly extraordinary cases involving categories of
errors that strike at the heart of our legal system.” Andrus
v. Texas, 596 U. S. ___, ___ (2022) (SOTOMAYOR, J., dissent-
ing from denial of certiorari) (slip op., at 24). This is such a
                 Cite as: 597 U. S. ____ (2022)           7

                   SOTOMAYOR, J., dissenting

case. It involves a mother seeking some measure of recom-
pense for the tragic and unnecessary death of her son. On
the uniquely troubling facts of this case, a jury should de-
cide whether Cogdill and Brixey acted with deliberate in-
difference for housing Monroe in a cell with an instrument
that predictably facilitated his suicide, and whether Laws
likewise was deliberately indifferent for watching Monroe
strangle himself but failing to contact emergency services
promptly. I respectfully dissent from the Court’s refusal to
summarily reverse.